            Case 2:18-cv-01115-RSL Document 194 Filed 12/30/19 Page 1 of 3




 1                                                              The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8   STATE OF WASHINGTON; STATE OF                      NO. 2:18-cv-01115-RSL
     CONNECTICUT; STATE OF
 9   MARYLAND; STATE OF NEW JERSEY;                     NOTICE OF WITHDRAWAL OF
     STATE OF NEW YORK; STATE OF                        COUNSEL
10   OREGON; COMMONWEALTH OF
     MASSACHUSETTS; COMMONWEALTH
11   OF PENNSYLVANIA; DISTRICT OF
     COLUMBIA; STATE OF CALIFORNIA;
12   STATE OF COLORADO; STATE OF
     DELAWARE; STATE OF HAWAII;
13   STATE OF ILLINOIS; STATE OF IOWA;
     STATE OF MINNESOTA; STATE OF
14   NORTH CAROLINA; STATE OF RHODE
     ISLAND; STATE OF VERMONT and
15   STATE OF VIRGINIA,
16                            Plaintiffs,
17         v.
18   UNITED STATES DEPARTMENT OF
     STATE; MICHAEL R. POMPEO, in his
19   official capacity as Secretary of State;
     DIRECTORATE OF DEFENSE TRADE
20   CONTROLS; MIKE MILLER, in his
     official capacity as Acting Deputy Assistant
21   Secretary of Defense Trade Controls;
     SARAH HEIDEMA, in her official capacity
22   as Director of Policy, Office of Defense
     Trade Controls Policy; DEFENSE
23   DISTRIBUTED; SECOND AMENDMENT
     FOUNDATION, INC.; AND CONN
24   WILLIAMSON,
25                            Defendants.
26
      NOTICE OF WITHDRAWAL OF                       1                      Oregon Department of Justice
                                                                                100 SW Market St
      COUNSEL                                                                   Portland, OR 97201
                                                                    Tel: (971) 673-1880 / Fax: (971) 673-5000
            Case 2:18-cv-01115-RSL Document 194 Filed 12/30/19 Page 2 of 3




 1          Please take notice that Senior Assistant Attorney General Scott J. Kaplan withdraws as
 2   counsel for Plaintiff State of Oregon.
 3          The address for the receipt of all correspondence and pleadings remains the same.
 4          DATED December 30 , 2018.
 5
                                              STATE OF OREGON
 6
                                              ATTORNEY GENERAL ELLEN F. ROSENBLUM
 7                                            OREGON DEPARTMENT OF JUSTICE

 8                                            By          s/ Scott Kaplan
                                                   Scott Kaplan (WSBA # 49377)
 9                                                 Senior Assistant Attorney General
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      NOTICE OF WITHDRAWAL OF                          2                      Oregon Department of Justice
                                                                                   100 SW Market St
      COUNSEL                                                                      Portland, OR 97201
                                                                       Tel: (971) 673-1880 / Fax: (971) 673-5000
                Case 2:18-cv-01115-RSL Document 194 Filed 12/30/19 Page 3 of 3




                                      CERTIFICATE OF SERVICE

              I hereby certify that on December 30 , 2019, I electronically filed the foregoing

     documents using the Court’s CM/ECF system, causing a notice of filing to be served upon all

     counsel of record.

                                           STATE OF OREGON
                                           ATTORNEY GENERAL ELLEN F. ROSENBLUM
                                           OREGON DEPARTMENT OF JUSTICE

                                           By               s/ Scott Kaplan
                                                     Scott Kaplan (WSBA # 49377)
                                                     Senior Assistant Attorney General




Page 1 -   CERTIFICATE OF SERVICE
           JSS/cia/10021977-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
